            Case 2:19-cv-00169-TSZ Document 55 Filed 03/23/21 Page 1 of 3



 1                                                    THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7

 8
                        IN THE UNITED STATES DISTRICT COURT
 9                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                     IN SEATTLE
10
       MICHAEL S. WAMPOLD and DINA L.
11     WAMPOLD, a husband and wife and the              No. 2:19-cv-00169-TSZ
       martial community composed thereof,
12                                                      STIPULATED MOTION AND
                              Plaintiffs,               ORDER TO CONTINUE TRIAL
13                                                      DATE AND PRE-TRIAL
               v.                                       DEADLINES
14
                                                        NOTE ON MOTION CALENDAR:
15     SAFECO INSURANCE COMPANY OF                      MARCH 18, 2021
       AMERICA, a non-Washington
16     Corporation,

17                            Defendant.

18                                          I.   STIPULATION

19          Plaintiffs Michael and Dina Wampold and Defendant Safeco Insurance Company of

20   America (“the Parties”) jointly move the Court for an order setting a new trial date and new

21   pre-trial deadlines.   The Parties believe that a continuance is appropriate because two

22   motions—including a Motion for Summary Judgment—remain pending before the Court, and

23   the resolution of those motions may affect the Parties’ trial preparation and pre-trial


     STIPULATED MOTION AND ORDER TO CONTINUE                           HARPER | HAYES PLLC
     TRIAL DATE AND PRE-TRIAL DEADLINES- 1                                 One Union Square
                                                                     600 University Street, Suite 2420
                                                                       Seattle, Washington 98101
     C19-169 TSZ                                                        Telephone: 206-340-8010
            Case 2:19-cv-00169-TSZ Document 55 Filed 03/23/21 Page 2 of 3



 1   disclosures. The Parties therefore ask the Court to move the trial and the pre-trial deadlines

 2   to the following:

 3     Event                                         Current Date           Proposed New Date

 4     Deadline to File Motions in Limine            April 15, 2021         August 12, 2021
 5
       Deadline to File Agreed Pretrial Order        April 30, 2021         August 27, 2021
 6
       Deadline to File Trial briefs, Voir Dire,
 7     Agreed Neutral Statement of the Case,         April 30, 2021         August 27, 2021
       Jury Instructions and Trial Exhibits
 8
       Pretrial Conference with Judge Zilly          May 7, 2021            September 3, 2021
 9
       Trial Date                                    May 17, 2021           September 13, 2021
10

11          DATED this 18th day of March 2021.

12    HARPER | HAYES PLLC                               WILSON SMITH COCHRAN
                                                        DICKERSON
13

14    By: s/ Gregory L. Harper                          By: s/ Sarah L. Eversole
          Gregory L. Harper, WSBA No. 27311                 John M. Silk, WSBA No. 15035
15        Charles K. Davis, WSBA No. 38231                  Sarah L. Eversole, WSBA No. 36335
          600 University Street, Suite 2420                 901 Fifth Avenue, Suite 1700
16        Seattle, WA 98101                                 Seattle, WA 98164
          (206) 340-8010                                    (206) 623-4100
17        greg@harperhayes.com                              silk@wscd.com
          cdavis@harperhayes.com                            eversole@wscd.com
18        Attorneys for Plaintiffs                          Attorneys for Defendant

19

20

21

22

23

     STIPULATED MOTION AND [PROPOSED] ORDER TO                          HARPER | HAYES PLLC
     CONTINUE TRIAL DATE AND PRE-TRIAL DEADLINES- 2                         One Union Square
                                                                      600 University Street, Suite 2420
                                                                        Seattle, Washington 98101
     CASE NO. 19-cv-00169-TSZ                                            Telephone: 206-340-8010
           Case 2:19-cv-00169-TSZ Document 55
                                           52 Filed 03/23/21
                                                    03/18/21 Page 3 of 3



 1                                       II.        ORDER

 2          Based on the above Stipulation, it is ordered that the new trial date and pre-trial

 3   deadlines are the following:

 4             Event                                                Date

 5             Deadline to File Motions in Limine                   August 12, 2021
 6
               Deadline to File Agreed Pretrial Order               August 27, 2021
 7
               Deadline to File Trial briefs, Voir Dire, Agreed
 8             Neutral Statement of the Case, Jury Instructions     August 27, 2021
               and Trial Exhibits
 9
               Pretrial Conference with Judge Zilly                 September 3, 2021, 10:00 a.m.
10
               Trial Date                                           September 13, 2021
11

12           DATED this 22nd day of March, 2021.

13

14
                                               A
                                          Thomas S. Zilly
                                          United States District Judge
15
     Presented by:
16
     HARPER | HAYES PLLC
17

18   By: s/ Gregory L. Harper
        Gregory L. Harper, WSBA No. 27311
19      Charles K. Davis, WSBA No. 38231
        Attorneys for Plaintiffs
20
     WILSON SMITH COCHRAN DICKERSON
21

22   By: s/ Sarah L. Eversole
        John Silk, WSBA No. 15035
23      Sarah L. Eversole, WSBA No. 36335
        Attorneys for Defendant

     STIPULATED MOTION AND [PROPOSED] ORDER TO                           HARPER | HAYES PLLC
     CONTINUE TRIAL DATE AND PRE-TRIAL DEADLINES- 3                        One Union Square
                                                                     600 University Street, Suite 2420
                                                                       Seattle, Washington 98101
     CASE NO. 19-cv-00169-TSZ                                           Telephone: 206-340-8010
